DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Response to Amendment
The amendment filed 02/18/2022 has been entered. Applicant has amended claims 1, 9, and 10. Applicant has not added any new claims. Applicant has canceled claim 6 and 13. Claims 2 and 4-5 are previously canceled. Claims 1, 3, and 7-12 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 02/18/2022, with respect to claims 1, 3, and 6-13 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a)(1) rejection of claim 1, 3, 6, 7, 9, 10, and 13, and the 35 U.S.C. 103 rejection of claims 8, 11, and 12 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia an Albarran lever that is attachable to the endoscope head, wherein the Albarran lever comprises: a detent for form-fit locking to a pivot shaft of the endoscope head of the endoscope that is actuatable from a proximal side of the endoscope, wherein the pivot shaft transmits a force to the Albarran lever in order to pivot the Albarran lever, the detent comprising: a locking lever provided on the Albarran lever and movable relative to the Albarran lever, and a geometrically-shaped section on the proximal side of the Albarran lever that corresponds to a shape of a section of the pivot shaft, and a rotary shaft extending through a side of the Albarran lever opposite the tool guide surface, wherein the locking lever rotates about the rotary shaft relative to the Albarran lever to capture the pivot shaft within the detent and prevents the Albarran lever from being removed from the pivot shaft. 	
	Iwasaka et al. generally teaches the structure of the distal end portion of an endoscope having an elevator and elevating mechanism for the elevator. Iwasaka teaches an Albarran lever that is attachable to the endoscope head (Fig.4- 46) wherein the Albarran lever comprises: a detent for form-fit locking to a pivot shaft of the endoscope head of the endoscope that is actuatable from a proximal side of the endoscope (Fig.14-52), wherein the pivot shaft transmits a force to the Albarran lever in order to pivot the Albarran lever (para [0049]), the detent comprising: a locking lever provided on the Albarran lever and movable relative to the Albarran lever (para [0066]; Fig. 14-52b), and a geometrically-shaped section on the proximal side of the Albarran lever (Fig. 15) that corresponds to a countershape shape of a section of the pivot shaft (Fig. 4-42b; para [0050] & para [0068]). However, Iwasaka et al. does not teach the detent comprising: a rotary shaft extending through a side of the Albarran lever opposite the tool guide 
	Nakazawa teaches of an endoscope having an instrument raising device for adjusting the direction of a surgical instrument. Nakazawa teaches an Albarran lever that is attachable to the endoscope head (Fig. 6-52), a pivot shaft of the endoscope head (53), wherein the pivot shaft transmits a force to the Albarran lever in order to pivot the Albarran lever (53), and a rotary shaft extending through a side of the Albarran lever opposite the tool guide surface (Fig. 6- 54 & 55). However, Nakazawa does not expressly teach wherein the Albarran lever comprises: a detent for form-fit locking to a pivot shaft of the endoscope head of the endoscope that is actuatable from a proximal side of the endoscope, the detent comprising: a locking lever provided on the Albarran lever and movable relative to the Albarran lever, and a geometrically-shaped section on the proximal side of the Albarran lever that corresponds to a countershape shape of a section of the pivot shaft; and a rotary shaft extending through a side of the Albarran lever opposite the tool guide surface, wherein the locking lever rotates about the rotary shaft relative to the Albarran lever to capture the pivot shaft within the detent and prevents the Albarran lever from being removed from the pivot shaft. Therefore, Nakazawa does not meet all of the limitations of the currently pending claim.
	Kolberg et al. (US 20180249894 A1) teaches of an endoscope wherein an Albarran lever capable of being pivoted is provided at the distal end portion of the endoscope. Kolberg et al. teaches of an Albarran lever that is attachable to the endoscope head (Fig. 2-2), wherein the Albarran lever comprises: a detent for form-fit locking to a pivot shaft of the endoscope head of 
	The cited prior art when considered individually or in combination does not teach the claimed invention seen in independent claim 1. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795